Exhibit 99.1 HESS CORPORATION HESS REPORTS ESTIMATED RESULTS FOR THE FOURTH QUARTER OF 2016 Fourth Quarter Highlights: • Net loss was $4,892 million, or $15.65 per common share, compared with a net loss of $1,821 million, or $6.43 per common share in the fourth quarter of 2015; Fourth quarter 2016 results include a noncash accounting charge of $3,749 million on deferred tax assets and other after-tax charges totaling $838 million • Adjusted net loss was $305 million, or $1.01 per common share, compared with an adjusted net loss of $396 million, or $1.40 per common share in the fourth quarter of 2015 • Oil and gas production was 311,000barrels of oil equivalent per day (boepd) compared to 368,000boepd in the fourth quarter of 2015 • E&P capital and exploratory expenditures were $414 million.Full year E&P capital and exploratory expenditures were $1.9 billion, down 54 percent from $4.0 billion in 2015 • Confirmed a second oil discovery on the Stabroek Block, offshore Guyana (Hess 30 percent) at the Payara-1 well located approximately 10 miles northwest of the Liza discovery • Year-end 2016 cash and cash equivalents totaled $2.7 billion • Year-end total proved reserves were 1,109 million barrels of oil equivalent (boe), reserve replacement was 119 percent for 2016 at a finding and development cost of approximately $13 per boe 2017 Guidance: • E&P capital and exploratory expenditures are expected to be $2.25 billion, up from $1.9 billion in 2016 • Oil and gas production excluding Libya is forecast to be in the range of 300,000 to 310,000boepd compared to full year 2016 net production of 321,000 boepd NEW YORK, January 25, 2017, — Hess Corporation (NYSE: HES) today reported a net loss of $4,892million, or $15.65 per common share, in the fourth quarter of 2016 compared with a net loss of 1 $1,821 million, or $6.43 per common share, in the fourth quarter of 2015.Fourth quarter 2016 results include a noncash accounting charge of $3,749 million on deferred tax assets.This financial reporting requirement has no cash flow or economic impact.Fourth quarter results also include an after-tax charge of $693 million to impair our Equus natural gas project, offshore the North West Shelf of Australia, and other after-tax charges totaling $145 million.Excluding items affecting comparability between periods, fourth quarter 2016 net loss was $305million, or $1.01per common share, compared to a net loss of $396million, or $1.40per share in the fourth quarter of 2015.The adjusted fourth quarter 2016 results reflect higher realized crude oil selling prices and improved total production unit costs. “We see 2017 as the start of an exciting new chapter of value-driven growth for our company and our shareholders,” Chief Executive Officer John Hess said. “We are increasing activity in the Bakken, our two offshore developments at North Malay Basin in the Gulf of Thailand and Stampede in the Gulf of Mexico are on track to come online in 2017 and 2018, and the Liza Field in Guyana is one of the industry’s largest oil discoveries in the last 10 years.” 2 After-tax income (loss) by major operating activity was as follows: Three Months Ended Year Ended December 31, December 31, (unaudited) (unaudited) (In millions, except per share amounts) Net Income (Loss) Attributable to Hess Corporation Exploration and Production $ ) $ ) $ ) $ ) Bakken Midstream 3 11 41 86 Corporate, Interest and Other ) Net income (loss) from continuing operations ) Discontinued operations — (8 ) — ) Net income (loss) attributable to Hess Corporation $ ) $ ) $ ) $ ) Net income (loss) per common share (diluted) (a) $ ) $ ) $ ) $ ) Adjusted Net Income (Loss) Attributable to Hess Corporation (b) Exploration and Production $ ) $ ) $ ) $ ) Bakken Midstream 24 11 62 86 Corporate, Interest and Other ) Adjusted net income (loss) from continuing operations ) Discontinued operations — Adjusted net income (loss) attributable to Hess Corporation $ ) $ ) $ ) $ ) Adjusted net income (loss) per common share (diluted) (a) $ ) $ ) $ ) $ ) Weighted average number of shares (diluted) (a) Calculated as net income (loss) attributable to Hess Corporation less preferred stock dividends as applicable, divided by weighted average number of diluted shares. (b) Adjusted net income (loss) attributable to Hess Corporation excludes items affecting comparability summarized on page 6.A reconciliation of net income (loss) attributable to Hess Corporation to adjusted net income (loss) attributable to Hess Corporation is provided on page 8.
